Hon J. M. Lee, as Comptroller, made an order segregating certain frozen assets of the Bank of Pasco County under the provisions of Chapter 15874, Acts of 1933.
Application was made to the Circuit Judge under the terms of the statutes to confirm the Comptroller's order. The order was confirmed by the Circuit Judge and writ of error was sued out.
The record shows that the provisions of the statute were complied with and, therefore, the only question for us to determine is whether or not the statute violates provisions of organic law.
The law applicable to this statute was discussed and enunciated in the case of McConville v. Ft. Pierce Bank  Trust Co., 101 Fla. 727, 135 So. 392, wherein we had under consideration the validity of Chapter 11849, Acts of 1927, and it is only needful for us to say that upon the legal principles and reasoning stated in the opinion in that case, we hold the provisions of the Act here under consideration valid and operative. *Page 433 
The judgment is affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.